Citation Nr: 0421616	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for hypertension, 
rated 20 percent disabling from February 11, 2000 and rated 
10 percent disabling for the period from September 6, 1997 to 
February 10, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from July 31, 1979 to 
September 5, 1997.  In a December 1999 decision, the RO 
determined that the veteran's service from April 11, 1995 to 
September 5, 1997 was dishonorable for VA purposes.  
38 C.F.R. § 3.12(d)(3).  That decision has not been 
contested.

In a separate December 1999 decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation therefor, effective from September 6, 1997.  
Additional evidence was received in October 2000, prior to 
the expiration of the one-year period for filing an appeal.  
See 38 C.F.R. § 20.302(a).  The RO reviewed the additional 
evidence, and in December 2001 increased the veteran's rating 
for hypertension from 10 to 20 percent, effective from 
February 11, 2000.  The veteran then perfected an appeal to 
the Board of Veterans' Appeals (Board), challenging the 
evaluation(s) assigned.

Under the circumstances, the present appeal must be regarded 
as having arisen from the veteran's original claim for 
benefits.  See 38 C.F.R. § 3.156(b); VAOPGCPREC 12-98, 63 
Fed. Reg. 56,703 (Oct. 22, 1998).  Accordingly, the issues 
presented for appellate consideration have been characterized 
as set forth above, on the title page of this preliminary 
order.

By his VA Form 9 ("Appeal to Board of Veterans Appeals"), 
dated in October 2002, the veteran requested a hearing before 
the Board in Washington, D.C.  In late June 2004, five days 
before the scheduled hearing date, his representative wrote 
the Board and asked that the hearing be postponed.  In July 
2004, that motion was denied by the Veterans Law Judge who 
had been assigned to conduct the hearing.  38 C.F.R. 
§ 20.702.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and non-Federal 
sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).

In the present case, the record shows that the veteran is 
presently incarcerated in the State of Texas, and that he has 
been since at least 1996.  In October 2000, the RO received 
copies of records reflecting medical treatment he had 
received while incarcerated.  However, those records were 
from the period August 1999 to September 2000 only.  Notably, 
the veteran completed a VA Form 21-4142 ("Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs") in January 2001, indicating that he had been 
treated by prison personnel since October 1996.  He also 
completed a VA Form 21-4142 in August 2001, indicating that 
he had been treated for hypertension in prison from December 
1996 to present.

Significantly, it does not appear that the RO has made 
efforts to obtain the records identified in the veteran's 
January and August 2001 releases.  In fact, after the second 
release was received, a hand-written noted was added to the 
bottom of the release, indicating, incorrectly, that the 
identified records were already "in file."  The RO 
subsequently sent the veteran a series of communications that 
he may have found confusing on this point.  In August 2003, 
for example, he was informed, in effect, that he was 
responsible for submitting any additional treatment records 
from the Texas Department of Criminal Justice (TDCJ).  And in 
December 2003, he was informed that VA had received 
"[t]reatment records from [the TDCJ]", without any 
reference to the dates that those records encompassed.  Under 
the circumstances, the Board finds that further development 
of this veteran's case is required in order to fulfill the 
duty to assist.  38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should undertake efforts to obtain 
copies of all relevant records of treatment 
from the TDCJ, following the procedures set 
out at 38 C.F.R. § 3.159 (2003).  The 
evidence obtained should be associated with 
the claims file.

2.  The RO should ask the veteran to indicate 
whether he has received treatment for 
hypertension outside the military and Texas 
correctional systems.  If he identifies other 
providers, and provides appropriate 
release(s), the RO should undertake efforts 
to obtain copies of relevant records of 
treatment from the care providers identified, 
following the procedures set out at 38 C.F.R. 
§ 3.159 (2003).  The evidence obtained should 
be associated with the claims file.

3.  The RO should inform the veteran that he 
should submit any other evidence in his 
possession that pertains to his claim.

4.  After the above development has been 
completed, the RO should take adjudicatory 
action on the matter here on appeal.  In so 
doing, the RO should apply the "old" 
criteria for rating hypertension when 
evaluating his disorder during the period 
September 6, 1997 to January 11, 1998, and 
should consider and apply the more favorable 
of the "old" and "new" criteria when 
evaluating his disorder from January 12, 
1998, forward.  See Schedule for Rating 
Disabilities; The Cardiovascular System, 62 
Fed. Reg. 65,207 (Dec. 11, 1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7101 
(2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 
25,174 (May 5, 2004).  If any benefit sought 
is denied, the RO should furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


